— Appeal from a
judgment of the Supreme Court, Chautauqua County (John T. Ward, A.J.), entered June 18, 2007 in an action for, inter alia, a permanent injunction. The judgment dismissed the complaint.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that the fifth cause of action was properly dismissed for the additional reason that only two of the remaining plaintiffs own property affected by the violation of the local zoning law alleged in that cause of action and, pursuant to Town Law § 268 (2), three or more aggrieved taxpayers are required to assert such a cause of action. We further note that plaintiffs lack standing with respect to the 11th cause of action, alleging a private right of action based on defendant’s violation of Penal Law § 265.05 (see generally Hammer v American Kennel Club, 304 AD2d 74, 79 [2003], affd 1 NY3d 294 [2003]). Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.